Case 3:15-cv-07658-MAS-LHG Document 586 Filed 06/19/20 Page 1 of 3 PageID: 17504



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  IN RE VALEANT PHARMACEUTICALS                          Civil Action No. 15-cv-07658-MAS-LHG
  INTERNATIONAL, INC. SECURITIES
  LITIGATION                                             Judge Michael A. Shipp

                                                         Magistrate Judge Lois H. Goodman

                                                         Special Master, Judge Dennis M. Cavanaugh,
                                                         Ret.
  THIS DOCUMENT RELATES TO:
  3:17-cv-07625
  3:19-cv-18473
  3:19-cv-18475

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Office of

  the Treasurer as Trustee for the State of Connecticut Retirement Plans and Trust Funds, Public

  Employees’ Retirement System of Mississippi, and Delaware Public Employees’ Retirement

  System, and Defendants Valeant Pharmaceuticals International, Inc., J. Michael Pearson,

  Howard B. Schiller, Robert L. Rosiello, and Tanya Carro, by and through their respective

  counsel of record, hereby stipulate to dismiss the above-captioned actions with prejudice. Each

  party will bear its own attorneys’ fees and costs.

  Dated: June 18, 2020

  MCCARTER & ENGLISH, LLP                              LABATON SUCHAROW LLP

  /s/ Richard Hernandez                                /s/ Serena P. Hallowell
  Richard Hernandez                                    Serena P. Hallowell
  Four Gateway Center                                  SHallowell@labaton.com
  100 Mulberry Street                                  140 Broadway
  Newark, New Jersey 07102                             New York, NY 10005
  Telephone: (973) 848-8615                            Telephone: (212) 907-0815
  Fax: (973) 297-6615                                  Fax: (212) 883-7515

  Local counsel for Valeant Pharmaceuticals            Attorney for the Plaintiffs Office of the
  International, Inc., Robert L. Rosiello, and         Treasurer as Trustee for the State of
  Tanya Carro                                          Connecticut Retirement Plans and Trust
Case 3:15-cv-07658-MAS-LHG Document 586 Filed 06/19/20 Page 2 of 3 PageID: 17505



                                               Funds, Public Employees’ Retirement System
  SIMPSON THACHER & BARTLETT LLP               of Mississippi, and Delaware Public
                                               Employees’ Retirement System
  /s/ Craig S. Waldman
  Paul C. Curnin                               KASOWITZ BENSON TORRES LLP
  PCurnin@stblaw.com
  Craig S. Waldman                             /s/ Stephen W. Tountas
  CWaldman@stblaw.com                          Stephen W. Tountas
  425 Lexington Avenue                         STountas@kasowitz.com
  New York, NY 10017                           1633 Broadway
  Telephone: (212) 455-2000                    New York, NY 10019
  Fax: (212) 455-2502                          Telephone: (212) 506-1739
                                               Fax: (973) 643-2030
  Attorneys for Valeant Pharmaceuticals
  International, Inc. and Robert L. Rosiello   Attorney for the Plaintiff Public Employees’
                                               Retirement System of Mississippi
  DEBEVOISE & PLIMPTON LLP

  /s/ Matthew Petrozziello
  Matthew Petrozziello
  Bruce E. Yannett
  919 Third Avenue
  New York, NY 10022
  Telephone: (212) 909-6000
  Fax: (212) 909-6836

  Jonathan R. Tuttle
  Ada F. Johnson
  801 Pennsylvania Avenue, NW
  Washington, D.C. 20004
  Telephone: (202) 383-8000
  Fax: (202) 383-8118

  Attorneys for J. Michael Pearson

  COOLEY LLP

  /s/ William J. Schwartz
  William J. Schwartz
  Sarah Lightdale
  55 Hudson Yards
  New York, NY 10001
  Telephone: (212) 479-6000
  Fax: (212) 479-6275

  Attorneys for Tanya Carro
Case 3:15-cv-07658-MAS-LHG Document 586 Filed 06/19/20 Page 3 of 3 PageID: 17506



  WINSTON & STRAWN LLP

  /s/ Benjamin Sokoly
  Benjamin Sokoly
  200 Park Avenue
  New York, NY 10166-4193
  Telephone: (212) 294-6700
  Fax: (212) 294-4700

  Robert Y. Sperling
  Joseph L. Motto
  35 W. Wacker Drive
  Chicago, IL 60601
  Telephone: (312) 558-5600
  Fax: (312) 558-5700

  Attorneys for Howard B. Schiller




  SO
   O ORDERED this ________
                    _______ day of ___________,
                  ____
                    __             ____
                                   __ _ __
                                      __ ___ _ 2020
                                         ____


  ___________________________________
   _______
        ___________
                 _______________________
  +RQRUDEOH0LFKDHO$6KLSS86'-
   RQRUDEOH 0LFKDHO
                 HO $ 6KLSS 8 6 ' -
                 HO
